United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Babylon, NY, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 12-1817
Issued: February 27, 2013

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

Appellant filed an application for review of the Office of Workers’ Compensation
Programs’ (OWCP) May 1, 2012 merit decision denying his traumatic injury claim. The appeal
was docketed as number 12-1817. The Board finds that this case is not in posture for a decision.
OWCP accepted appellant’s June 30, 1999 traumatic injury claim (File No. xxxxxx594)
for sprain tear and derangement of the right knee and derangement of the left knee. Appellant
underwent a complete right knee replacement and returned to full duty on June 13, 2011.
The present appeal involves appellant’s December 1, 2011 traumatic injury claim (File
xxxxxx130), in which he alleged that he sustained a right knee injury on November 20, 2011
when his knee gave out while he was walking on his mail route. Appellant noted that he first
filed a claim for a recurrence of disability under his 1999 accepted claim, but was told by OWCP
to file a new traumatic injury claim. Due to the overlapping nature of the claims, the medical
evidence contained in File xxxxxx594 will necessarily bear directly on appellant’s claim for
compensation in File xxxxxx130. Without reviewing the case record in File No. xxxxxx594, the
Board is unable to determine whether OWCP properly considered all relevant evidence in

rendering its final decision. Pursuant to its procedures, OWCP has determined that cases should
be combined where correct adjudication depends on cross-referencing between files.1
Because it is essential for the Board to review the medical evidence contained in
File No. xxxxxx594 in order to render a full and fair adjudication of the present appeal, this case
will be remanded for OWCP to consolidate case File No. xxxxxx594 with File No. xxxxxx130.
Reconstruction of the record will be followed by a de novo decision on the merits of the claim, in
order to protect appellant’s appeal rights.
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs
May 1, 2012 decision be set aside and the case remanded for further development consistent with
this order.
Issued: February 27, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

1

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(c)
(February 2000); D.R., Docket No. 12-696 (issued July 25, 2012).

2

